Citation Nr: 0331492	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  95-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disability to include substance abuse.

3.  Entitlement to service connection for arthritis in the 
left knee.

4.  Entitlement to service connection for arthritis in the 
right knee.

5.  Entitlement to service connection for arthritis in the 
thoracic spine.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bilateral 
quadriceps injury with a femoral nerve injury.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

On March 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1. (a)  Ask the veteran to complete the 
appropriate form authorizing VA to obtain 
his records of treatment at the Thomason 
General Hospital on June 25, 1967.  If 
the veteran responds, obtain records from 
the Thomason General Hospital, 4815 
Alameda Avenue, El Paso, Texas, 79905.  

(b)  Ask the veteran to provide a list of 
non-VA health care providers who have 
treated him for residuals of a head 
injury, a psychiatric disability to 
include substance abuse, arthritis in the 
knees and thoracic spine, hypertension, 
or a bilateral quadriceps injury with a 
femoral nerve injury during the period of 
July 1967 to the present.  Ask him to 
provide an address for each provider to 
the extent possible.  Obtain records from 
each health care provider the veteran 
identifies.  

(c) Attempt to obtain the records of the 
veteran's inpatient treatment at the 
William Beaumont Army Medical Center in 
El Paso, Texas, for the period from June 
25, 1967 to July 28, 1967.  

2.  Please contact the Texas Department 
of Public Safety at the address listed 
below and request copies of any traffic 
accident report as may exist involving 
the veteran in El Paso, Texas, on June 
25, 1967. 

Department of Public Safety
PO Box 4087
Austin, Texas  78733-0001
If they do not have any such records, 
they should so state.  

3.  After the instructions in paragraphs 
1 and 2 have been complied with, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical, orthopedic 
and neurological examinations in order to 
identify all residuals from the veteran's 
1967 auto accident and resultant head 
injury.  In providing his/her reports, 
the appropriate examiner should 
specifically comment on whether the 
veteran developed arthritis in any joint 
as a result of his 1967 injury, and 
whether Amyotrophic Lateral Sclerosis 
(ALS) may be considered a consequence of 
this accident.  If ALS is not considered 
a consequence of this 1967 accident, the 
appropriate examiner should be requested 
to distinguish between the symptoms of 
ALS and any residual of the veteran's 
1967 head injury.  In any event, for all 
disabilities diagnosed, the examiner 
making the diagnosis should opine whether 
or not he/she considers the relevant 
diagnosis(es) to be due to the veteran's 
1967 auto accident.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 







to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





